United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1642
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Dewan Tyre Wilson

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                           Submitted: January 8, 2018
                             Filed: March 30, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Dewan Tyre Wilson appeals the revocation of his supervised release and his
sentence of 37 months’ imprisonment and a one-year term of supervised release,
arguing that the district court’s1 factual findings are not supported by the evidence
and that the sentence imposed is substantively unreasonable. We affirm.

       The district court found that Wilson had committed a new law violation:
domestic-abuse assault causing bodily injury, strangulation. See Iowa Code §§
708.2A(1) and 708.2A(5). Wilson argues that this finding is against the weight of the
evidence because the victim testified that Wilson had not strangled her. This
testimony, however, was contradicted by the victim’s prior statements to police and
by the testimony of the two officers who responded to the report of possible violence,
heard the victim screaming as they approached the residence, and saw Wilson with
his hands around the victim’s throat to the point where she could no longer yell. The
district court found that the victim had not testified truthfully, saying, “[S]he is lying,
and the police officers are telling the truth.” The district court thus did not clearly err
in finding that Wilson had committed a new law violation and did not abuse its
discretion in revoking Wilson’s supervised release. United States v. Miller, 557 F.3d
910, 914 (8th Cir. 2009) (standards of review).

      Although Wilson argues that the district court should have continued his
revocation hearing until the state court resolved his state law offense, a district court
has jurisdiction to proceed with a revocation hearing even if the underlying state
charges are still pending. United States v. Alvarez, 878 F.3d 640, 641 (8th Cir. 2017)
(per curiam) (citing United States v. Poellnitz, 372 F.3d 562, 566 (3d Cir. 2004);
Jianole v. United States, 58 F.2d 115, 118 (8th Cir. 1932)). The district court thus did
not abuse its discretion when it denied Wilson’s motion for a continuance.

      Wilson’s final argument is that the district court imposed a substantively
unreasonable sentence because it “failed to take into account Mr. Wilson’s track


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                           -2-
record on Supervised Release.” We disagree. The district court explained that it had
“carefully considered all the statutory factors at 18 United States Code Section
3553(a) that apply in a revocation setting,” and it imposed a sentence falling within
the United States Sentencing Guidelines’ range, which we may presume to be
reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007) (“If the sentence is
within the Guidelines range, the appellate court may, but is not required to, apply a
presumption of reasonableness.”).

      The judgment is affirmed.
                     ______________________________




                                         -3-